Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 10, 2020

                                    No. 04-20-00300-CV

       GARY AND THERESA POENISCH FAMILY LIMITED PARTNERSHIP,
                              Appellant

                                              v.

                              TMH LAND SERVICES, INC.,
                                     Appellee

                 From the 218th Judicial District Court, Karnes County, Texas
                             Trial Court No. 19-02-00030-CVK
                         Honorable Russell Wilson, Judge Presiding


                                       ORDER

       Appellee’s third motion for an extension of time to file its brief is GRANTED.
Appellee’s brief is due on or before December 22, 2020. No further extensions will be granted
absent extraordinary circumstances.




                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2020.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court